Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 18, 2019

                                      No. 04-19-00314-CR

                                     Robert M. CASILLAS,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR1399
                           Honorable Laura Parker, Judge Presiding

                                         ORDER
       Appellant’s State’s brief was originally due September 12, 2019; however, the court
granted an extension of time to file the brief until October 14, 2019. Appellant has filed a motion
requesting a further extension of time.

        We grant the motion and order appellant’s attorney, Dayna Jones, file the brief by
November 12, 2019 (61 days after the original due date). Counsel is advised that no further
extensions of time will be granted absent a motion, filed by the date the brief is due, that (1)
demonstrates extraordinary circumstances justifying further delay, (2) advises the court of the
efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. The
court does not generally consider a heavy work schedule to be an extraordinary circumstance.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk